Title: To Thomas Jefferson from Meriwether Smith, 30 July 1779
From: Smith, Meriwether
To: Jefferson, Thomas


Philadelphia, 30 July 1779. Quotes extracts from memorials to Congress from the French minister, Gérard, dated 26 and 28 July, demanding protection for M. Holker, the French consul, whose efforts to obtain provisions for the King’s fleet have been publicly protested and interfered with by a committee of Philadelphia citizens. Smith then adds: “Thus, Sir, you see the good Effects of Committees for regulating of Prices; which have occasioned a great deal of Confusion without producing any Good that I can perceive‥‥ I will take the Liberty of adding that I have it expressly from the Mouth of Mr. Gerard, that he beleives, from Circumstances the most convincing to him, that they are Instruments in the Hands of designing Men, who are not Friends to the Alliance, and wish to throw all Government into the Hands of the People by those Means, the better to enable them to attain their favourite Purpose.”
